DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 16 September 2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 16 September 2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, 18 and 20 in the reply filed on 24 May 2021 is acknowledged.
Claims 10-17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9799421. Although the claims at issue are not the selection of the components (e.g. glass frit and adhesion promoter) would have been well within the purview of a skilled artisan since the US patent discloses each one.  It is noted that the phrase “for use in forming on a silicon nitride substrate” is construed as an intended use; therefore, the composition of the US patent needs only be a preform to meet the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (cited in the IDS).
	Claims 1 and 20: Garcia discloses an “electroconductive paste comprising: 50-90 wt. % of a copper particle; 0.5-10 wt. % of a glass frit; 0.1-5% wt. % of adhesion promoter, which is at least one selected member from the group consisting of cuprous oxide, titanium oxide, zirconium oxide, boron resinate, zirconium resinate, amorphous boron, lithium phosphate, bismuth oxide, aluminum oxide, and zinc oxide; and 5-20 wt. % of an organic vehicle.” (claim 1, see also tables 1-5 with accompanying text for various examples and loading amounts). It is noted that the phrase “for use in forming on a silicon nitride substrate” is construed as an intended use; therefore, the composition of the US patent needs only be a preform to meet the claim.
	Claims 2 and 3: Garcia discloses a mixture of copper particles having preferred D50 of 2.5 μm, 3.5 μm and 4.5 μm (claim 2) and the spherical and angular copper particles (¶30).
.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia.
The Garcia reference discloses the claimed invention but does not explicitly disclose the claimed loading ranges for each of the component. Given that the Garcia reference discloses loading ranges that overlap with the presently claimed ranges, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught loading percentages, including those presently claimed, to obtain a suitable composition. 
It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). .
Claims 1-9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yagiyuu (JP3756283B2 – a machine translation is provided and referenced from hereon) in view of Garcia or Kurtz (US-20150155401-A1).
Claims 1, 4-7, 9, 18 and 20: Yagiyuu discloses a copper conductor paste having 80-98 % wt of mixed copper particles with a first average diameter of 1 to 500 nm and a second average of 0.5 to 500 μm, 4-10 % of a glass frit and 2-16 % wt of an organic solvent (abs, ¶19-31 and Table 1).  Further, Yagiyuu discloses coating the paste onto various substrates such as aluminum nitride and silicon nitride substrate (¶33) and the optimization of the paste to enhance the conductivity and adhesion (¶6, 23, 31, 38-42). The Yagiyuu reference discloses the claimed invention but does not explicitly disclose the features of the specific adhesion promoter and glass frit components.  In an analogous art, the Kurtz reference discloses an electroconductive paste with metallic particles, glass frit, organic vehicle and adhesion enhancer (abs).  In particular, Kurtz discloses the claimed glass frit and adhesion enhancer (abs, ¶45, 46, 58). One of ordinary skill in the art would have recognized that applying the known technique of Kurtz to the teachings of Yagiyuu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of increased adhesion and stability as motivated by Yagiyuu (¶6, 23, 31, 38-42) and solved by Kurtz.
The Yagiyuu and Kurtz references disclose the claimed invention but do not explicitly disclose the claimed loading ranges for each of the component. Given that the Garcia reference discloses loading ranges that overlap with the presently claimed ranges, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught loading percentages, including those presently claimed, to obtain a suitable composition. It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the loading variables with the benefit gain of enhancing the adhesion, stability and adhesion parameters of the composition as motivated by Yagiyuu (¶6, 23, 31, 38-42) and Kurtz (abs).
Claim 2: Yagiyuu and Kurtz disclose the claimed invention but does not explicitly disclose the claimed diameter ranges for each of the type of copper particles. Given that the Yagiyuu reference discloses two types of particles with two different ranges overlapping with the presently claimed ranges, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught sizes, including those presently claimed, to obtain a suitable composition as motivated by Yagiyuu to enhance the stability via a higher softening range and the adhesion (¶6, 23, 31, 38-42).
Claim 3: Yagiyuu and Kurtz disclose the spherical and angular shapes (Yagiyuu: ¶21 and Kurtz: ¶50).
	Claim 8: Yagiyuu and Kurtz do not require bismuth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRI V NGUYEN/Primary Examiner, Art Unit 1764